Concurring Opinion by
Mr. Justice Boberts:
In my view there is no doubt that the majority has correctly resolved the issue of whether the court of common pleas has jurisdiction to decide this matter. However, I am compelled to disassociate myself from the views expressed in the final paragraphs of the majority opinion because I find them completely unnecessary to a proper resolution of the merits of this case by the lower court.
By reversing the lower court’s dismissal of the complaint in equity and remanding the case, this Court has merely instructed the Court of Common Pleas of Allegheny County to decide whether Penn Hills Township actually passed an invalid ordinance because it failed to award the CATV franchise to the proper bidder, and whether equitable relief should be granted. In order for the court to resolve these issues it will not be necessary for it to undertake any of the technical explorations into the regulatory problems (mostly federal) of cable television that the majority suggests.
Indeed, the merits of this controversy can be decided by applying the same legal and equitable principles that would be involved had Penn Hills Township passed any ordinance allegedly without following proper bidding procedures.